436 F.2d 1377
UNITED STATES of America, Appellee,v.James Alford CHATMAN, Appellant.
No. 26120.
United States Court of Appeals, Ninth Circuit.
February 2, 1971.

Appeal from the United States District Court for the Central District of California; Albert Lee Stephens, Jr., Judge.
Michael Korn, Van Nuys, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., John W. Hornbeck, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
The record manifests that the district court's denial of Chatman's mid-trial motion to dismiss counsel and to appoint a replacement did not constitute an abuse of discretion.1


2
This conclusion is dispositive of the appeal.


3
Judgment affirmed.



Notes:


1
 The record likewise demonstrates that counsel afforded Chatman effective legal representation